Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-20119-JLK



 SERGIO HEDDING,

                Plaintiff,

 v.

 ET PUBLISHING INTERNATIONAL, LLC,
 a foreign limited liability company, and
 PORFIRIO SANCHEZ GALINDO, individually,

             Defendants.
 ________________________________________/

                           REPORT AND RECOMMENDATION1
                       ON PLAINTIFF’S MOTION TO REOPEN CASE

        THIS CAUSE came before the Court upon Plaintiff Sergio Hedding’s Motion to Reopen

 Case (“Motion”). ECF No. [10]. Defendant ET Publishing International, LLC (“ET Publishing”

 or “Defendant”) filed a Response in Opposition, ECF No. [11], and Plaintiff filed a Reply, ECF

 No. [12]. On October 15, 2019, the undersigned heard oral argument on Plaintiff’s Motion. ECF

 No. [15]. Therefore, this matter is ripe for disposition. Upon consideration of Plaintiff’s Motion,

 Defendant’s Response, Plaintiff’s Reply, the parties’ oral argument, the pertinent portions of the

 record, and being otherwise fully advised in the premises, it is hereby RECOMMENDED that

 Plaintiff’s Motion, ECF No. [10], be DENIED.




 1
  The Honorable James Lawrence King, United States District Judge, referred Plaintiff’s Motion
 to the undersigned. ECF No. [13].
                                                 1
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 2 of 7



 I.     BACKGROUND

        This is an action for unpaid overtime wages resulting from Defendants’ alleged violations

 of the Fair Labor Standards Act, 29 U.S.C. §§ 201–219 (2018) (“FLSA”). On January 31, 2019,

 the District Court granted Defendant ET Publishing’s Motion to Compel Arbitration and Stay

 Litigation, directed the parties to proceed to arbitration, and stayed this matter pending the

 conclusion of the arbitration. ECF No. [6] at 2.

        On June 12, 2019, Plaintiff initiated the arbitration with the American Arbitration

 Association (“AAA”), the entity selected in the Arbitration Agreement to arbitrate the dispute.

 ECF No. [8-1]. On June 14, 2019, AAA sent the parties a letter informing them that the balance

 of Plaintiff’s filing fee in the amount of $100.00 remained unpaid, as well as requesting Defendant

 to pay its own filing fee in the amount of $1,900.00 on or before June 28, 2019. ECF No. [11-1].

 AAA’s correspondence explained that AAA would proceed with the arbitration upon receipt of

 the balance of the filing fee. Id.

        On July 22, 2019, AAA sent a second letter to the parties notifying them that AAA had

 administratively closed their arbitration file because Defendant had failed to submit the previously

 requested filing fee. ECF No. [10-1]. The letter also noted that AAA will “decline to administer

 any future employment matter” involving Defendant because it had “failed to comply with the

 Employment Arbitration Rules and Employment Due Process Protocol[.]” Id. The letter asked

 Defendant to remove AAA from its arbitration agreements to avoid confusion to the public. Id.

        On July 26, 2019, AAA sent an email to counsel for both parties regarding an unrelated

 matter. ECF No. [11-4]. However, the body of the email specifically made reference to this matter

 by case number and noted that “[t]he case can be re-opened upon receipt of the employer’s portion




                                                    2
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 3 of 7



 of the filing fee and the [plaintiff’s] consent to move forward as originally filed.” Id. at 1. On July

 30, 2019, Defendant paid its filing fee in full. ECF Nos. [11] at 2, [11-4] at 1.

         On August 29, 2019, Plaintiff filed the instant Motion seeking to reopen the case because

 AAA would no longer administer arbitration in this matter due to Defendant’s failure to pay its

 filing fee and comply with AAA’s procedures, as stated in AAA’s July 22, 2019 correspondence.

 ECF No. [10] ¶ 6. Plaintiff argues that because Defendant failed to comply with the requirements

 of the arbitration, it “acted inconsistent with an intent to arbitrate.” Id. ¶ 8.

         On September 9, 2019, Defendant’s counsel emailed AAA regarding the status of the

 matter. ECF No. [11-3] at 2. That same day, Plaintiff’s counsel responded that Plaintiff

 “object[ed] to any reconsideration of Defendant’s late-submitted check for fees on this matter,”

 and requested that “AAA keep this matter closed, consistent with the AAA correspondence from

 July 22, 2019.” Id. at 1. Then, on September 10, 2019, AAA explained that pursuant to Plaintiff’s

 objection to reopen the case, the arbitration will remain closed. Id.

         On September 11, 2019, Defendant filed its Response in Opposition to Plaintiff’s Motion

 arguing that the termination of the arbitration was “ultimately caused” by Plaintiff, who refused to

 arbitrate, and not because Defendant waived its right to arbitrate. ECF No. [11] at 3. Although

 Defendant concedes that it was delayed in paying the arbitration filing fee, Defendant argues that

 a mere delay in paying the filing fee does not constitute a waiver of the right to arbitrate. Id. (citing

 Hiotakis v. Celebrity Cruises Inc., No. 10-22954-CIV, 2011 WL 2148978, at *9 (S.D. Fla. May

 31, 2011). Defendant maintains that the arbitration was closed because subsequent to Defendant

 paying the filing fee, Plaintiff refused to arbitrate and requested that AAA keep the matter closed.

 Id. Defendant notes that in a similar case where Defendant was also delayed in paying its

 arbitration fee, AAA permitted the parties to proceed with the arbitration after plaintiff agreed to



                                                     3
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 4 of 7



 reopen the case. Id. Thus, Defendant argues that the matter would be in arbitration, but for

 Plaintiff’s objection to reopen the arbitration proceedings after Defendant paid the filing fee. Id.

         In his Reply, Plaintiff argues that he is not to blame for Defendant’s failure to timely pay

 its filing fee. ECF No. [12] ¶ 6(a). Plaintiff relies on AAA’s July 22, 2019 correspondence to

 demonstrate that the arbitration was closed due to Defendant’s non-payment. Id. ¶ 6(b). Plaintiff

 argues that Hiotakis, the case relied on by Defendant, is distinguishable because in that case the

 defendant did not act inconsistent with its intent to arbitrate because it had been in negotiations

 with AAA over a discounted filing fee, whereas here, Defendant acted inconsistent with their right

 to arbitrate. Id. ¶ 6(d).

 II.     ANALYSIS

         “In determining whether a party has waived its right to arbitrate, the Eleventh Circuit

 applies a two-part test, first deciding if under the totality of the circumstances, the party has acted

 inconsistently with the arbitration right, and, second, whether that party has in some way

 prejudiced the other party.” Hiotakis, 2011 WL 2148978, at *8 (internal quotation omitted); see

 Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d 1309, 1315–16 (11th Cir. 2002). A mere delay in

 paying the arbitration filing fee is insufficient to support waiver. Id.; see Air Prod. and Chemicals,

 Inc. v. Louisiana Land and Expl. Co., 867 F.2d 1376, 1380 (11th Cir. 1989) (applying Florida law

 and affirming the district court’s finding that mere delay did not constitute waiver). Indeed, the

 party arguing waiver of arbitration bears a heavy burden of proof because federal law favors

 arbitration. Stone v. E.F. Hutton & Co., 898 F.2d 1542, 1543 (11th Cir. 1990).

         Here, Defendant did not act in a manner that was inconsistent with its right to arbitrate.

 Although Defendant failed to timely pay the arbitration filing fee, the record shows that Defendant

 paid the arbitration filing fee, which was due on June 28, 2019, on July 30, 2019—only a few days



                                                   4
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 5 of 7



 after AAA informed Defendant on July 22, 2019 that it had administratively closed the arbitration

 due to its failure to pay the filing fee. ECF No. [11] at 2. According to Defendant, the delay in

 paying the arbitration filing fee was a result of administrative delays in approving the payment

 internally and was not inconsistent with its right to arbitrate.

        Although the failure to pay the fee can be evidence of a party acting inconsistently with its

 right to arbitrate, under the totality of the circumstances, the undersigned does not find that the late

 payment in this case is sufficient to conclude that Defendant has waived its right to arbitrate. In

 Hiotakis, the district court held that plaintiff failed to show that defendant’s delay in paying the

 arbitration filing fee constituted a waiver of defendant’s right to arbitrate. 2011 WL 2148978, at

 *9. Specifically, the district court reasoned that because defendant’s delay in paying the filing fee

 was caused by defendant’s negotiations with AAA over a discounted fee, plaintiff had failed to

 meet its heavy burden to establish waiver. Id. Like the district court in Hiotakis, the undersigned

 is unpersuaded that Defendant’s delay in paying the arbitration filing fee is sufficient to establish

 waiver. Here, Defendant made the payment only a few days after learning the arbitration had been

 closed for failure to make the payment. In addition to ultimately paying the outstanding arbitration

 fee, Defendant argued that the delay in making the payment was due to administrative issues with

 the payment’s approval, and not due to an unwillingness to exercise its right to arbitrate. Given

 that the Court is to review the totality of the circumstances, the undersigned finds that a single late

 payment, without more, is insufficient to find that Defendant waived its right to arbitrate.

        In addition to failing to demonstrate that Defendant acted inconsistent with its right to

 arbitrate, Plaintiff fails to articulate any prejudice. Contrary to Plaintiff’s characterization of the

 facts, the arbitration here did not remain closed due to Defendant’s failure to pay the arbitration

 fee or because AAA would no longer participate in Defendant’s arbitrations.                Instead, the



                                                    5
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 6 of 7



 arbitration remained closed because Plaintiff objected to reopening the case after Defendant had

 paid the filing fee. ECF No. [11-3] at 1. AAA has specifically represented that it would arbitrate

 Defendant’s case if Defendant paid the filing fee. Based on the documents presented to the Court,

 it is simply not accurate to state, as Plaintiff argues, that AAA is unwilling to arbitrate this case.

        Moreover, not all the delays in the arbitration were caused by Defendant. First, Plaintiff

 was ordered to arbitration on January 31, 2019, but did not begin arbitration proceedings until June

 12, 2019. Second, as evidenced by AAA’s correspondence, Plaintiff himself did not initially pay

 his full filing fee. Third, on September 9, 2019, Plaintiff objected to the reopening of the

 arbitration and requested AAA to keep the arbitration closed. As such, the undersigned finds that

 the delays in arbitrating this case have not been entirely caused by Defendant’s delayed payment

 of the filing fee. Notably, there is no evidence that Defendant acted in bad faith, and AAA remains

 a viable arbitration forum.

 III.   RECOMMENDATION

        Based on the foregoing, it is hereby RECOMMENDED that Plaintiff’s Motion, ECF No.

 [10], be DENIED.

 IV.    OBJECTIONS

        Pursuant to Local Magistrate Rule 4(b) and Federal Rule of Civil Procedure 73, the parties

 have fourteen (14) days from service of this Report and Recommendation within which to file

 written objections, if any, with the District Judge. Any request for an extension of this deadline

 must be made within five (5) calendar days from the date of this Report and Recommendation.

 Failure to timely file objections shall bar the parties from de novo determination by the District

 Judge of any factual or legal issue covered in the report and shall bar the parties from challenging

 on appeal the District Judge’s Order based on any factual or legal conclusions included in this



                                                    6
Case 1:19-cv-20119-JLK Document 16 Entered on FLSD Docket 10/31/2019 Page 7 of 7



 Report and Recommendation to which the parties failed to object. 28 U.S.C. § 636(b)(1);

 Resolution Tr. Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

        DONE AND SUBMITTED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 31st day of October, 2019.



                                             _________________________
                                             JACQUELINE BECERRA
                                             United States Magistrate Judge




                                                7
